RECHARGEABLE LITHIUM BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 5/24/2022:
Claim 1 has been amended; claims 11 and 17 have been canceled. Claim 18 has been added. No new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-10, 12-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 12-16 were rejected as allegedly unpatentable over Kawase et al. (US 2010/009018 Al), Jung et al. (US 2013/0101886 Al) and further in view of Ryu et al. (US 2011/0293990 Al).
Applicant has amended claim 1 to now recite, among other things, that "the Si-based material being a composite consisting of Si and C." Accordingly, Applicant has deleted "silicon oxide" from the claim. As Jung does not appears to provide for even the insight of the now recited "Si-based material being a composite consisting of Si and C," the amendment has overcome the cited prior art. As such, rejections under 35 USC 103 have been withdrawn and claims 1-10, 12-16 and 18 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729